Citation Nr: 0401441	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-22 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1986 to 
December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) San Diego Regional Office (RO), which denied, in 
pertinent part, service connection for sinusitis and a 
September 1990 RO decision, which denied service connection 
for gastritis.  By November 2002 decision, the Board denied 
service connection for the foregoing disabilities.  By July 
2003 Order, the Court of Appeals for Veterans Claims (Court) 
remanded these matters for further consideration.  
Specifically, the Court asked that the Board discuss 
compliance with the holding in Quartuccio v. Principi, infra 
and that the Board address the question of aggravation as it 
applies to the issue of service connection for sinusitis.  
The Board's treatment of these matters follows below.

In November 2002, the Board initiated independent development 
with respect to the issue of entitlement to service 
connection for endometriosis and related gynecologic 
disabilities to include fibroids and an ovarian cyst.  This 
practice is no longer permitted.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, in October 2003, the Board 
remanded this issue for further action by the RO.

In connection with this appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  She 
withdrew her hearing request in October 2001.  See 38 C.F.R. 
§ 20.704(e) (2003).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as she has requested.

The claim for service connection for sinusitis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

Gastritis is not shown to be linked to the veteran's active 
service.


CONCLUSIONS OF LAW

The veteran's gastritis was not incurred during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing at the 
RO.  By way of an October 2001 letter, the veteran was 
advised of the information or evidence that was still needed, 
what has been done to assist her, and what VA will do to 
assist her.  In sum, the veteran and her representative have 
been notified of the evidence needed to establish the 
benefits sought and advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran received statements of the 
case in September 1990 and February 2001 outlining pertinent 
law and regulations, as well as a hearing officer's decision 
explaining applicable law and regulations in February 2001.  
Finally, the Board observes that the RO arranged for several 
pertinent and comprehensive VA medical examinations and 
opinions as required by VCAA.  See 38 U.S.C.A. § 5103A (d).  

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's March 1986 enlistment medical examination 
report reflected that all bodily systems were normal.  The 
corresponding report of medical history indicated no medical 
problems.  The veteran merely indicated that she suffered 
from "nervous trouble."  The physician's notations indicated 
that the veteran was in good health, was not taking 
prescription medication, and that she suffered from no 
allergies.

August 1988 service medical records reflect that the veteran 
complained of stomach pains and other symptoms and that she 
was diagnosed with sinusitis as well as viral gastritis.  She 
was instructed to return to the clinic if symptoms persisted.  
February 1989 service medical records show complaints of 
stomach pain.

On November 1990 separation medical examination, all bodily 
systems were found to be normal.  

May 1998 private medical records indicated a small ulcer 
within the duodenal bulb.

By September 2000 decision, the RO denied service connection 
for gastritis.

On November 2000 VA medical examination, the examiner noted 
an episode of gastritis in service as well as an ulcer that 
was diagnosed two years prior.  The examiner observed, 
however, that the veteran had no significant symptomatology 
between the single in-service episode of gastritis and the 
onset of the ulcer some seven or eight years after service.  
The examiner opined that gastritis and/or the veteran's ulcer 
did not appear to be service related.  The episode of 
gastroenteritis in service was deemed too remote in time to 
be significantly related to the veteran's current ulcer that 
had been present for approximately two years.

In November 2000, the veteran testified at a personal hearing 
at the RO that she suffered from gastritis related symptoms 
since service and that the onset of episodes was linked to 
the types of food she ate.  She stated that symptoms such as 
bloating, diarrhea, and heartburn reportedly began to appear 
about a year following separation.  She stated that a 
duodenal ulcer was diagnosed in 1997.


Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.3.  When the positive and 
negative evidence relating to a veteran's claim are in 
"approximate balance," thereby creating a "reasonable doubt" 
as to the merits of a claim, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently suffers from a claimed disability.  Absent 
proof of a present disability, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection for gastritis cannot be granted.  The 
veteran is shown to have suffered from one episode of 
gastritis during service.  On November 2000 VA medical 
examination, the examiner noted that the single episode of 
in-service gastritis was unrelated to an ulcer that was 
diagnosed in the late 1990s.  Furthermore, the examiner 
opined that the veteran's current gastrointestinal problems 
were not related to service.  As the current gastrointestinal 
disability is unrelated to service, service connection for a 
gastrointestinal disability must be denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in November 2000, a VA examiner opined 
that the veteran's gastritis and/or current gastrointestinal 
problems were unrelated to service and not aggravated 
thereby.  There is no medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule does not apply.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for gastritis is denied.


REMAND

The veteran contends that she has sinusitis which is related 
to service.  In January 2001, a VA examiner opined that the 
veteran's sinusitis predated service.  However, the veteran's 
service enlistment examination is negative for a diagnosis of 
sinusitis and there are no medical records on file which 
shows that the veteran received treatment for sinusitis prior 
to service.  The Board observes that the VA examiner did not 
provide a clear rationale for his finding that the veteran's 
sinusitis existed prior to service.  Therefore, it cannot be 
said that his opinion clearly and unmistakably rebutted the 
presumption of soundness.  See 38 U.S.C.A. § 1111.  The Board 
finds that the claims file should be sent back to the VA 
physician who gave the January 2001 opinion for 
clarification.  If such physician is not available, the 
veteran should be scheduled for another VA examination, to 
include an opinion regarding the nature and etiology of the 
veteran's sinusitis.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should refer the claims file 
to the physician who offered the January 
2001 opinion regarding the veteran's 
sinusitis.  If he is not available, the 
veteran should be scheduled for an 
appropriate VA examination to address the 
nature and etiology of the veteran's 
sinusitis.  The claims file should be 
made available and reviewed by the VA 
physician.  The physician should be asked 
to do the following:

a.  Provide a complete rationale based on 
sound medical principles, review of the 
claims file, and examination findings as 
to whether the veteran's sinusitis 
existed prior to service.  

b.  If it is determined that sinusitis 
existed prior to service, the examiner 
should state whether the condition was 
aggravated (i.e. increased in severity) 
in service beyond the natural progress.

c.  If it is determined that there are no 
medical principles to support a finding 
that the veteran's sinusitis existed 
prior to service, the physician should 
state whether the veteran's current 
sinusitis is related to the episodes of 
sinusitis in service.  In other words, 
the physician should address whether the 
veteran's current sinusitis had its onset 
in service.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



